         Case 16-12449            Doc 220        Filed 10/20/18 Entered 10/21/18 00:44:12                         Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 District of Massachusetts
In re:                                                                                                     Case No. 16-12449-fjb
Wilson Andrade                                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0101-1                  User: ncalvo                       Page 1 of 1                          Date Rcvd: Oct 18, 2018
                                      Form ID: pdf012                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 20, 2018.
db             +Wilson Andrade,   99A Linwood Ave.,   Melrose, MA 02176-4705

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 20, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 18, 2018 at the address(es) listed below:
              Carolyn Bankowski-13-12     13trustee@ch13boston.com
              Daniel P. Murphy    on behalf of Creditor    Ditech Financial LLC bankruptcyNE@orlans.com,
               ANHSOM@4stechnologies.com
              Eric K. Bradford    on behalf of Assistant U.S. Trustee John Fitzgerald Eric.K.Bradford@USDOJ.gov
              Jason Giguere    on behalf of Creditor     Ditech Financial LLC mabk@harmonlaw.com,
               jgiguere@ecf.courtdrive.com
              John Fitzgerald     USTPRegion01.BO.ECF@USDOJ.GOV
              Joshua Ryan-Polczinski     on behalf of Creditor    Ditech Financial LLC mabk@harmonlaw.com,
               jryan@ecf.courtdrive.com
              Julie A. Ranieri    on behalf of Defendant    Ditech Financial LLC bankruptcy@kordeassoc.com
              Julie A. Ranieri    on behalf of Creditor    Ditech Financial LLC bankruptcy@kordeassoc.com
              Tatyana P. Tabachnik    on behalf of Defendant    Ditech Financial LLC bankruptcyNE@orlans.com,
               ttabachnik@orlans.com;ANHSOM@4stechnologies.com
              Walter H. Porr, Jr.    on behalf of Defendant    Ditech Financial LLC wporr@kordeassoc.com,
               bankruptcy@kordeassoc.com
              Zoh Nizami    on behalf of Creditor    Ditech Financial LLC bankruptcy@kordeassociates.com
                                                                                              TOTAL: 11
Case 16-12449   Doc 220    Filed 10/20/18 Entered 10/21/18 00:44:12   Desc Imaged
                          Certificate of Notice Page 2 of 2
